141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Miguel Angel CERVANTES, also known as Rocky Cervantes, Appellant.
No. 97-1387.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 18, 1998.Filed:  March 26, 1998.

Appeal from the United States v. District Court for the Southern District of Iowa.
Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Miguel Angel Cervantes challenges his convictions for conspiring to distribute marijuana and using a communication facility to distribute marijuana, and the resulting 60-month sentence imposed by the district court.1  Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw.  After carefully reviewing the record, we conclude that Cervantes's Speedy Trial Act and double jeopardy claims, to the extent they may be raised, are without merit.  See United States v. McFarland, 116 F.3d 316, 318 (8th Cir.)  (defendant waived Speedy Trial Act violation by failing to move for dismissal;  seven-month delay between indictment and trial did not violate Sixth Amendment right to speedy trial), cert. denied, --- U.S. ----, 118 S.Ct. 394, 139 L.Ed.2d 308 (1997);  United States v. Bentley, 82 F.3d 222, 223 (8th Cir.1996) (defendant's failure to raise double jeopardy argument in district court constitutes waiver);  United States v. Basile, 109 F.3d 1304, 1306-07 (8th Cir.)  (dual sovereignty doctrine permits both state and federal governments to punish same individual for same act), cert. denied, --- U.S. ----, 118 S.Ct. 173, 139 L.Ed.2d 115, and cert. denied, --- U.S. ----, 118 S.Ct. 189, 139 L.Ed.2d 128 (1997).


2
We have reviewed the record for any nonfrivolous issues in accordance with Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and find none.


3
Accordingly, the judgment of the district court is affirmed and counsel's motion to withdraw is granted.


4
A true copy.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa